UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1154


In Re:   GROVER L. DILLON, SR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
                 (1:98-cr-00140-1; 1:10-cv-00266)


Submitted:   March 15, 2012                 Decided:   March 28, 2012


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Grover L. Dillon, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Grover    L.    Dillon,        Sr.,   petitions       for    a     writ     of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                        He seeks an

order from this court directing the district court to act.                               Our

review of the district court’s docket reveals that, on February

14,   2012,    the     district      court    denied    Dillon’s     § 2255          motion.

Accordingly,     because       the    district      court    has   recently          decided

Dillon’s      case,    we    deny    the     mandamus   petition      as   moot.         We

dispense      with     oral    argument       because       the    facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                              2